Citation Nr: 1022587	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-30 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
back injury, evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for radiculopathy of 
the left lower extremity, evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1960 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the Veteran's claims for 
increased ratings for residuals of a back disability, rated 
as 40 percent disabling, and for radiculopathy of the left 
lower extremity, rated as 10 percent disabling.  A claim for 
a total rating based on individual unemployability was also 
denied, and the Veteran appealed, but this claim was later 
granted by a December 2009 RO decision.

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in July 2008.  A transcript of the hearing 
has been associated with the Veteran's claims file.


FINDING OF FACT

In May 2010, prior to the Board's promulgation of a decision 
in the, VA received a statement from the Veteran in which he 
expressed his desire to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive 
appeal of the issues of entitlement to increased ratings for 
residuals of a back injury and radiculopathy of the left 
lower extremity have been met. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 
(2009).  A substantive appeal may be withdrawn in writing and 
is effective when received by the RO prior to the appeal 
being transferred to the Board, or when received by the Board 
before it issues a final decision. 38 C.F.R. § 20.204(b) 
(2009).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204(a) (2009).

By a May 2010 statement, prior to the issuance of a decision 
by the Board, the Veteran stated that he wished to withdraw 
his appeal.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration concerning the claims 
of entitlement to increased ratings for residuals of a back 
injury and radiculopathy of the left lower extremity.  
Accordingly, the Board will dismiss the appeal.


ORDER

The appeal for an increased rating for residuals of a back 
injury is dismissed.

The appeal for an increased rating for radiculopathy of the 
left lower extremity is dismissed.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


